Title: From Alexander Hamilton to Colonel Timothy Pickering, [5 October 1780]
From: Hamilton, Alexander
To: Pickering, Timothy



[Tappan, New York, October 5, 1780]
Dr. Sir

I am directed by The General to inform you in confidence, that the army will march from its present ground as soon as the weather permits. You will make your arrangements accordingly. When the weather clears, if you will call at Head Quarters, you will be informed of the particular disposition.
I am D Sir   Yr. Obed ser
A Hamilton   Aide De Camp
Hd. Qrs. Octr. 5. 80
Col PickeringQ M G
